Citation Nr: 0739440	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-26 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to January 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).

In August 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  The veteran submitted additional evidence at 
the hearing and waived initial consideration of the evidence 
by the RO.  See 38 C.F.R. § 20.1304(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he currently has PTSD as a result of 
his service in the United States Army in the Republic of 
Vietnam.  

The veteran was afforded a VA psychiatric examination in 
November 2004.  For Axis I of the multiaxial assessment, 
which the Board associates with identifying any diagnoses of 
clinical disorders and other conditions that may be a focus 
of clinical attention, the examining medical doctor noted 
"no diagnosis."  In her discussion, she noted that the 
veteran showed no signs and symptoms of PTSD, and no 
deterioration in his life as a result of any trauma.  She 
also noted some of the veteran's accomplishments and that he 
did not describe any nightmares, insomnia, difficulty in 
relationships, etc.  

At his personal hearing, the veteran submitted an 
authorization for VA to obtain treatment records from a Mr. 
M.B., M.D.  Records from Dr. B. were received and showed a 
diagnosis of PTSD and treatment for such from August 2005 to 
December 2005.  The diagnosis of PTSD appears to be made 
based on one of the veteran's claimed in-service stressors.  
  
The veteran's claims folder contains a VA medical opinion 
stating that the veteran does not have PTSD; however, the 
veteran has now submitted additional evidence, from 9 months 
after his VA examination, showing a diagnosis of PTSD.  The 
Board is of the opinion that another VA psychiatric 
examination by two psychiatrists to determine if the veteran 
currently has PTSD as a result of his claimed in-service 
stressors is in order.  

Finally, the AMC/RO should take this opportunity to ensure 
that the veteran has been given proper notice and assistance 
as required by the Veterans Claims Assistance Act of 2000, 
and pertinent case law, including Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that the 
veteran is given proper notification and 
assistance appropriate for his claim as 
required under the relevant portions of 
the VCAA, its implementing regulations, 
and pertinent case law.   

2.  The veteran should be scheduled for a 
psychiatric examination by a board of two 
psychiatrists who have not previously 
evaluated him to determine if he currently 
has PTSD.  The examiners should review the 
veteran's claims folder, noting all 
pertinent records of treatment for PTSD 
including the private treatment records for 
PTSD from August 2005 to December 2005 and 
the November 2004 VA psychiatric 
examination.  All clinical findings should 
be reported in detail.  A Global Assessment 
of Functioning (GAF) score should be 
assigned and explained.  The examiners 
should explain in detail the rationale for 
any opinion(s) given.  If appellant is 
found to have PTSD the stressor or 
stressors that support the diagnosis should 
be set out.  If it is concluded that he 
does not have PTSD, that too should be 
specifically set out.

3.  The veteran's entire file should then 
be reviewed and his claim readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



